Citation Nr: 1012319	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  99-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for post-operative 
residuals of clear cell odontogenic carcinoma, claimed as 
secondary to tobacco dependence incurred in service.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who had active military duty from 
October 1969 to September 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, which 
denied service connection for nicotine dependence and 
secondary service connection for odontogenic carcinoma.  In 
July 2001 the veteran testified at a Travel Board hearing, 
and a transcript of that hearing is associated with the 
claims file.

The Board eliminated the issue of service connection for 
nicotine dependence in a November 2001 remand which 
erroneously stated that "mere nicotine dependence is not a 
disorder for which service connection can be granted."  In 
an October 2007 written statement, the Veteran's attorney 
requested that the claim for nicotine dependence be 
reinstated.  Although legislation enacted during the 
pendency of this appeal prohibits service connection of a 
disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service, this statute applies only to 
claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103 
(West 2002).  In the instant case, VA received the Veteran's 
claims in January 1998, prior to the June 9, 1998, date.

Because the Veterans Law Judge who conducted the July 2001 
hearing retired, the Veteran was offered the opportunity for 
another Travel Board hearing; such hearing was held before 
the undersigned in December 2004, and a transcript of this 
hearing is also associated with the claims file.  

In February 2005, the Board denied service connection for 
the post-operative residuals of clear cell odontogenic 
carcinoma, claimed as secondary to tobacco dependence 
incurred in service.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2007 memorandum decision, the Court 
vacated the Board's February 2005 decision remanded the 
matter for readjudication.  In February 2008 the case was 
remanded for further development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Historically, the Veteran's service medical records dated 
from 1969 to 1971 show no evidence of smoking, nicotine 
dependence, or any related disorders.  A September 1996 
private pathology report shows a diagnosis of clear cell 
odontogenic carcinoma upon testing of the palatal marginal 
gingiva.  In a March 1999 letter, Dr. D. M. noted that the 
Veteran's dental records dated back to 1956:  the Veteran 
was treated by C. Sheft from 1956 to 1984 and by Dr. D. M. 
from 1984 to the present.  Dr. D. M. opined that the 
Veteran's cancer was rare; that he had never seen this 
condition in nonsmokers; and that the cancer was most likely 
due to smoking.  In a November 1999 letter, Dr. D. M. opined 
that the Veteran's oral cancer resulted from nicotine 
addiction.  

Dr. D. M. has provided the Veteran's records from May 1996 
to the present.  The Veteran's dental records from 1956, 
reference by Dr. D. M. in his March 1999 statement, should 
be obtained.

During October 1999 and July 2001 hearings, the Veteran 
testified that he began smoking cigarettes in service, that 
he never used any form of tobacco prior to service, and that 
he became addicted to nicotine in service, such that he was 
smoking two packs of cigarettes per day by the time he 
separated from service in September 1971.  He further 
testified that he stopped smoking in approximately 1991 or 
1992.  An undated letter from the Veteran's mother states 
that he never smoked prior to entering service, and that he 
told his mother he began smoking in service.
A November 2001 Remand directed the RO, in pertinent part, 
to obtain a VA examination addressing the etiology questions 
of whether in-service smoking caused the veteran's 
odontogenic cancer and/or whether nicotine dependence began 
in service.  Specifically, the veteran was to be afforded an 
examination by an oncologist to determine the onset and 
etiology of his odontogenic carcinoma.  The claims folder 
was to be made available to, and was to be reviewed by, the 
examiner in connection with the examination.  The examiner 
was to answer the following questions: (A) Is it at least as 
likely as not that the Veteran's odontogenic carcinoma 
developed in service; (B) Is it at least as likely as not 
that the Veteran's odontogenic carcinoma was manifest during 
the initial post service year from September 1971 to 
September 1972; (C) Is the Veteran's odontogenic carcinoma 
otherwise related to service; (D) Is it at least as likely 
as not that cigarette smoking by the Veteran during service 
from 1969 to 1971 (as opposed to smoking post service) 
caused the Veteran's odontogenic carcinoma; and, (E) Is it 
at least as likely as not that the Veteran developed 
nicotine dependence in service.

The Veteran underwent a VA dental and oral examination in 
April 2003; there is no indication that this examination was 
conducted by an oncologist.  Furthermore, the claims file 
was not reviewed in conjunction with the examination.  
Thereafter, in August 2003, the Veteran's claims file was 
reviewed by a VA oncologist who did not examine the Veteran.  
The oncologist noted that clear cell odontogenic carcinoma 
was derived from odontogenic epithelial cell known as clear 
cell, and had its origin in the embryonic oral ectoderm of 
the dental lamina.  Histological appearance and biological 
behavior of this tumor were not necessarily linked, the 
assessment of the growth potential of this tumor was very 
difficult, and there was not a significant amount of 
clinical experience or studies available.  The age of the 
average affected patients ranged from the 4th to the 8th 
decade and was markedly biased in women on a four to one 
ratio.  Only about one-quarter of occurrences were found in 
the maxilla.  Based upon a review of the evidence on file, 
it was the oncologist's opinion that there was no 
relationship between the Veteran's smoking and this tumor by 
all of the available evidence in the literature and his 
personal experience in treating these tumors of the head and 
neck origin.  It was noted that no studies or medical 
literature had established why odontogenic tumors became 
cancerous, and because such tumors may be present at birth, 
it was impossible to establish the exact time of such tumors 
conversion to a malignancy.

By a February 2005 decision, the Board denied service 
connection for the post-operative residuals of clear cell 
odontogenic carcinoma, claimed as secondary to tobacco 
dependence incurred in service.

In the Court's February 2007 memorandum decision, it was 
stated that remand was required because VA did not 
substantially comply with the November 2001 remand order.  
Specifically, the Veteran was not examined by an oncologist 
who reviewed his claims file.  In addition, the August 2003 
VA oncologist's opinion, while offering a general 
description of odontogenic carcinoma and a global opinion 
about its relationship to smoking, does not specifically 
answer the five questions posed in the November 2001 remand.  

Following the Board's 2008 remand, another examination was 
requested.  In September 2008 the Veteran was examined by a 
dentist, not an oncologist.  In January 2009 the Veteran was 
examined by the same VA oncologist who had provided the 
August 2003 medical opinion.  The oncologist answered the 
five questions posed in the November 2001 remand; however 
the medical opinions provided did not substantially comply 
with the remand orders.  

The January 2009 examination report only provided a 
rationale, or the reasoning behind an opinion, with respect 
to question (B), above.  In particular, the oncologist did 
not explain why the fact that the Veteran's tumor was a 
"developmental tumor" meant the tumor was less likely to be 
related to smoking (see answer to question (D) in January 
2009 examination report).  While the oncologist stated that 
he disagreed that there was any evidence in the medical 
literature to suggest a connection between the Veteran's 
cancer and smoking, he did not address Dr. D. M.'s statement 
that he had only ever seen the Veteran's type of cancer in 
smokers.  He also did not provide specific references to the 
medical literature which he reviewed. 

The Court has found that an opinion that is unsupported and 
unexplained is purely speculative and does not provide the 
degree of certainty required for medical nexus evidence.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Therefore, an addendum to the January 2009 examination 
report is necessary.  

In addition, the January 2009 oncologist concluded that he 
could not say when the Veteran developed dependence to 
tobacco "without resort to speculation" without a rationale 
for why such an opinion would be speculative.  In Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007), the Court found 
that once VA undertakes the effort to provide an examination 
when developing a service-connection claim, it must provide 
an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders. Therefore, an 
addendum to the January 2009 examination report by the VA 
oncologist which addresses the concerns listed above is 
warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, request 
that all the Veteran's dental records, 
from 1956 to the present be obtained from 
the offices of Dr. Douglas B. McGuire, 721 
Clifton Ave., Suite 2B, Clifton, NJ  
07013.

2.  Thereafter, the claims files should be 
provided to the VA oncologist who examined 
the Veteran in January 2009 so that an 
addendum to the January 2009 examination 
report can be prepared.  He is requested 
to provide complete rationales (the 
reasoning behind his conclusions/opinions) 
for each of the five questions he answered 
in the January 2009 examination report.  
In this addendum, he is requested to refer 
to the specifics of the Veteran's case 
(i.e., medical/dental records, lay 
statements) in his answers.  In 
particular, he should address:

(A)  why the fact that the 
Veteran's tumor was a 
"developmental tumor" meant the 
tumor was less likely to be related 
to smoking (see answer to question 
(D) in January 2009 examination 
report);

(B)  the reasoning behind his 
conclusion that he could not say 
when the Veteran developed 
dependence to tobacco "without 
resort to speculation";

(C)  the specific medical 
literature he reviewed along with a 
copy of any articles which support 
his conclusions; and 

(D)  he should address Dr. D. M.'s 
statement that he had only ever 
seen the Veteran's type of cancer 
in smokers.  

3.  If, and only if, the January 2009 
oncologist is unavailable, the Veteran 
should be examined by another oncologist 
who must provide compete rationales to 
each of the five questions listed below:

(A) Is it at least as likely as not 
that the Veteran's odontogenic 
carcinoma developed in service?;

(B) Is it at least as likely as not 
that the Veteran's odontogenic 
carcinoma was manifest during the 
initial post service year from 
September 1971 to September 1972?; 

(C) Is it at least as likely as not 
that the Veteran's odontogenic 
carcinoma is otherwise related to 
his service, to include his use of 
tobacco therein?;

(D) Is it at least as likely as not 
that cigarette smoking by the 
Veteran during service from 1969 to 
1971 (as opposed to smoking post 
service) caused the Veteran's 
odontogenic carcinoma? And,

(E) Is it at least as likely as not 
that the Veteran developed nicotine 
dependence in service?

The examiner is specifically requested to 
reconcile his or her conclusions with the 
March 1999 and November 1999 opinions from 
Dr. D. M. discussed above, and should 
explain the rationale for the conclusions 
reached.

4.  The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his attorney the opportunity 
to respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

